Name: Commission Regulation (EEC) No 3782/88 of 2 December 1988 authorizing Germany and France not to apply in certain areas the measures provided for in Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas
 Type: Regulation
 Subject Matter: economic policy;  EU finance;  farming systems;  agricultural activity;  agricultural structures and production;  food technology
 Date Published: nan

 3 . 12. 88 Official Journal of the European Communities No L 332/25 COMMISSION REGULATION (EEC) No 3782/88 of 2 December 1988 authorizing Germany and France not to apply in certain areas the measures provided for in Regulation (EEC) No 1442/88 on the granting , for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), and in particular Article 12 ( 1 ) thereof, for wines of the designation ; whereas, as regards a third category of areas, areas which have qualified for a vineyard restructuring premium granted pursuant to Council Regulation (EEC) No 458/80 of 8 February 1980 on collective projects for the restructuring of vineyards (2), as last amended by Regulation (EEC) No 388/88 (3), or other restructuring programmes should be exempted in order not to put in question the quality policy conducted ; whereas, the production potential for each of those areas, was calculated in accordance with the method set out in Article 12 (4) of Regulation (EEC) No 1442/88 on the basis of the analytical data on areas and annual production by vine variety and by designation of origin available from the Office National Interprofessionnel des Vins and the Institut National des Appellations d'Origine ; whereas the wine-growing potential of those areas as a whole is less than 10 % of the national wine-growing potential ; Whereas, in view of the Member States' delay in forwarding applications for exclusion from areas for the first wine year of application of the measure, such exemptions may only be decided by the Commission after the commencement of that wine year ; whereas, to take account of the special situation of producers in the areas concerned who have already submitted an application and taken all the relevant measures, transi ­ tional provisions should be adopted for processing such applications ; The Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, Whereas Germany has submitted a reasoned application * for all areas under vines on slopes with a gradient equal to and greater than 30 % to be excluded from the scope of the measures provided for in Regulation (EEC) No 1442/88 ; whereas those areas under vines are high-quality wine-growing areas with typical characteristics peculiar to German wines ; whereas those areas under vines are a fundamental feature of the landscape of the regions concerned ; whereas support and special encouragement within the framework of the national quality policy has been provided for the production of wine on such slopes ; whereas those areas may not be used for other purposes ; whereas, the wine-growing potential of those areas is less than 10 % of the national wine-growing potential ; HAS ADOPTED THIS REGULATION : Whereas France has lodged an application for a series of vineyards to be excluded from the scope of the measures provided for in Regulation (EEC) No 1442/88 on various grounds ; whereas, as regards a first category of areas, for which all areas planted with wine-grape varieties are to be exempted, there are major risks of depopulation and environmental damage and in particular risks of fire arising from the abandonment of vineyards, which have been allowed to run to scrubland wild ; whereas, as regards a second category of areas to be exempted on the basis of the vine varieties planted, there are risks of the quality policy being put in question ; whereas the first part of those areas involves new designations of origin, which need all the vine varieties making up that designation in order to express their originality ; whereas the other part of those areas involves, certain vine varieties planting of which has been encouraged for many years and which provide the essential characteristics required Article 1 Pursuant to Article 12 ( 1 ) of Regulation (EEC) No 1442/88, Germany is hereby authorized not to apply the measures for the permanent abandonment of 0 OJ No L 57, 29 . 2. 1980, p. 27. (3) OJ No L 39, 12. 2. 1988, p. 1 .(') OJ No L 132, 28. 5 . 1988, p. 3. No L 332/26 Official Journal of the European Communities 3 . 12. 88 wine-growing areas provided for in that Regulation in all areas under vines on slopes with a gradient equal to or greater than 30 % . Article 2 France is hereby authorized under Article 12 ( 1 ) of Regulation (E,EC) No 1442/88 not to apply the measures for the permanent abandonment of wine-growing areas provided for in that Regulation in all the wine-growing areas listed in the Annex hereto. Article 3 The Member States shall take into consideration applications lodged before the entry into force of this Regulation and relating to the areas concerned if the applicant proves to the satisfaction of the competent authorities that he has already taken measures directly or indirectly linked to grubbing-up operations . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1988 . For the Commission Frans ANDRIESSEN Vice-President 3 . 12. 88 Official Journal of the European Communities No L 332/27 ANNEX (Wine-growing areas in respect of which France is authorized not to apply the measures provided for in Regulation (EEC). No 1442/88) 1 . Areas under wine-grape vine varieties in the following areas  Fitou, Cotes du Luberon, Cotes du Ventoux, Bandol and Cassis quality wine psr production areas,  Coteaux du Quercy vin de pays geographical area,  lie de Re. 2. Areas planted within a quality wine psr production area with vine varieties laid down for the quality wines psr of the area concerned  Pecharmant, Cotes du Brulhois, Tursan, Chateaumeillant, Reuilly, Madiran, Pacherenc du Vic Bilh, Laviledieu, Marcillac, Entraygues and Fel, Estaing, CÃ ´tes de Saint Mont, Anjou Village (excepting SavenniÃ ¨res, Bonnezaux, Chaumes and Quart de Chaumes quality wine psr areas), Saumur (excepting the Saumur Champigny quality wine psr area), Haut Poitou, CÃ ´tes du Vivarais, Clairette de Die, ChÃ ¢tillon en Diois, Coteaux du Tricastin, CÃ ´tes Roannaises, CÃ ´tes du Forez, Coteaux du Lyonnais, Bugey, Coteaux du Giennois, Vin de Savoie, CrÃ ©py, Seyssel and the Jura and Corsican quality wines psr areas,  Production area of wine for the production of Armagnac in respect of vine varieties suitable for such production. 3 . Areas under the vine varieties indicated in the following areas :  Quality wine psr area : Cot, Pinot noir, Pinot gris, Pinot Meunier, Gamay, Sauvignon, Cabernet, Char ­ donnay. For sub-regions of the Touraine area, certain vine varieties are added :  Touraine Azay quality wine psr area : Chenin and Grolleau vine varieties,  Touraine Mesland, Touraine Amboise and Montlouis quality wine psr area : Chenin vine variety,  Rest of Touraine area : Chenin vine variety qualifying for a restructuring premium,  OrlÃ ©annais quality wine psr area : Pinot noir, Pinot Meunier, Cabernet, Auvernot blanc and Auvernot gris, Gamay and Sauvignon,  ValenÃ §ay and Cheverny area : Gamay, Cot, Pinot noir, Cabernet, Sauvignon and Chardonnay together with the Romorantin vine variety for Cheverny quality wine psr,  CorbiÃ ¨res quality wine psr area and unirrigable areas in Minervois quality wine psr area : Grenache noir, Syrah and Mourvedre vine varieties,  Blanquette de Limoux quality wine psr area : Chardonnay vine variety,  Saint-Jean de Minervois quality wine psr area : Muscat Petits grains vine variety,  CabardÃ ¨s quality wine psr area : Grenache, Syrah, Cot, Cabernet Franc, Cabernet Sauvignon, Merlot and Fer vine varieties,  Coteaux du Languedoc quality wine psr area : Grenache noir, Grenache blanc, Syrah, Mourvedre, Picpoul blanc, Malvoisie, Clairette, Marsanne, Roussane and Rolle vine varieties, ^  Coteaux du Loir and JasniÃ ¨res quality wine psr area : Chenin, Pineau d'Aunis, Gamay noir, Pinot noir, Cabernet and Cot vine varieties,  Fiefs vendÃ ©ens quality wine psr area : Chenin, Sauvignon, Chardonnay, Gamay noir, Pinot noir, Cabernet and NÃ ©grette vine varieties,  Gaillac quality wine psr area : Duras, Syrah, Fer Servadou, Sauvignon, and Len de 1 El vine varieties on lots not adjoining the main holding, of an area equal to or less than 3 hectares,  Cantons of Monfort, Amou, Mugron, Saint-Sever, Hagetmau, Peyrehorade, and Dax in the department of Landes : Tannat, Cabernet Franc and Cabernet Sauvignon vine varieties. 4. Areas qualifying for a vineyard restructuring premium (not covered in preceding headings)  Languedoc-Roussillon region,  Provence-Alpes and CÃ ´te-d'Azur region,  Midi-Pyrenees region,  Corsica,  Departments of Dordogne, Lot-et-Garonne, PyrÃ ©nees-Atlantiques, DrÃ ´me and ArdÃ ¨che, .  Anjou quality wine psr area.